Case 2:20-cv-02681-MSN-tmp Document 1-1 Filed 09/08/20 Pageiof2 PagelD6é

COME Now AplipetARR Mike Haxaox, AnD SAU THE felled

JAS TH Adal pkinnal 0 F THE SWRA EKA TEUMSET ir. NAT Bol- Cont prey oF CHILCIM, T
AN RECN 26D as Ar) ITER HPTS HOLLY FROTETED PQS

_____AFFIDAYIT of AMDAApR Mike farene

 

TL Have Ne cenimitacr WOH THE. vyrTho STATES oF AMLUG? US. PEBROOET. 2 F

. PUSTicé , USs FEDERAL DAU EF PAINE. FEDERAL CRA ELTPOAL NSSTTOTE fd.

- EPH IS RANT ACT 02 AU WORE THOLECE,.

|

WAS VA CINE INTERRED ns TH Ro. 6eane OFA. mink, SACASLEL, ners,

AUMEE T? EVR YTHIWb Arie Was. Parc yo REP CAT TIYE SRO OAH,
/ ERE Conta Ole AReD Fal Int Fol THERECT LE LOL MAKE yoo

SLECAUST. TWAS A evict? Lf) Dx weal fa Féo tar Exes NAT Ow

{Te BOSE TO  CKAG VE ADL 124] pes SHOMA RT BE PYM. PAL TTPLRE,

 

| Padairrd, Fok MEMES CP LAY bi PE prVQer® WE ORC? OTA RITOD
YATIL EF AMIVEO AT FOLD: MEM PAAS. T AD NUE WD AA VAI NES 2h ITE

SINCE I LEFT FEOKhAL EXERT Ly 1994, J WAVE NER Wi EAASHO T? FAlgjer ,

Jeap 8( 2/2219, I. POO AIT FCT: rb 0OPNS Ano GROLED THREW DP Pouce

{ACAKT Lor With, EF AM HELO Hetlpet Or asters oF Tl bd nee STATE,

elon apner al 31/2019 Twas asipten Or Mk. Teyk inf wo wl Ty A k

 

 

AGT WhO pet GH S\cie HY THE RELY 10S OS Pees

RT yas L97 ffed7 NYA gay Ce lll Ain Rr Faroe INT FCT MEM AIS Syarr
J oF 2

 

RYIFEUA_SYET, VIKREQ? TAD Ad ACP UNNUAE RES PSE AHO. “the DIA ONeSEO
AE WARES CBS INE FEW actA au AOTNAwre Tees DEVELOAED me

THE L DATEAL DEENOED Ni HES” Ce aH 7A oh. CnTAWING SOT Uva Oh CIUAAMT

[WHILE WeR re Fel FOUENAL CHARICE 5 A BRAGG AAP Na2reong PUT i

lon a2» | 2049 T. ADs FCL-I EDN, INEUAL HORE CA fl Aue M8 Teskclas
OF 0Ir PAP tpl OPIN OpS, CONTA AMA EAT T? VAC ES HUMES BHD UX-RIT...

A COWS IDER 1 Cora feet SEP | Pv rlé. Suto Devony Lin keo. Te THY INE He)

~ + Geer). SEND, SHALL UED INE Ind CHA Lay, HELE 19% OPH PID. 1 TED PME i...
1A Ul Kew ERE yy PRAT Aaro pfle PB. IF iays READ pe PUY
| TUBE HILL Ay) EXEPT ON FR ANTE. THT WOT @ATRALHOKAED AHO.
Yaf WAL PEPUNOED KUN AC WAZA In az 62. PULSE TAS WO VIDEO RECHOEA
4 AUINGE THEARAGLT Py UATE T eS GP ay om KHowHd L1QCld T Wave (VEN Slade
ALY LL KE SZIMP TS, 3 Ty al PNEV MeO. Fea 4h DIK
Cas

b 2:20-cv-02681-MSN-tmp Document 1-1 Filed 09/08/20 Page 2of2 PagelD 7

try FURR GAT OF 2012 ,T WENT TE TUE AAW we GH SVE FLOS, AETSTE,

WHILE SATIN ben TUE Fred ITY 97 HEAD CoN TT? Mlekuk MéLiénp 4H
QD ~bP Te STAZ WARM) HEA MR. Terie WUt0 AT ye 1? ined,

£010, Then He DE MAMI £ REFIOVE 7 COAT, AL DL Migs: AVE TO SIT...

 

ve AL

ECAH APFIAHL SAMY. HoT.

 

YAR Te TKINS WIT PIE LN TUE AAO Au pO SHATHUEO 7 GAT AP oF INE,
od Bl2p/ 2020 T was AavmitO_ FET EN PLUS typ PIN T2 FLA FEY co
hed DALLA AGB 01 TY TWE AVORT TO CHEPUCAL CHA) BAe? cod TAT.

2 AkwA Apctrieblies,' Twit & prio Pitkigei"! DELETE IF PUPA.

Con TRA La AAT IAA ~WO THE RAT aC CALCIO RI THe LAST esl

LINY Gi PLAS TP ALLLMALS ‘oF Aowaiy ecrecsted HM [HBA lérloRip fer (TAR,

 

 

  
 

THE PRE Le ine (5 TRE AnQ7c Wnt.
A AOR Mike Favyeax

 

NeJART
WM) SUELO. Cnt 77 TR UU. TH ass WAL. Of pp DP

 

Rtkee me Plas Alcy AREAS AGRA. Mie LacgeaS, Te ne. Reet ;
To WE THE LIM MAW DRIED YONA une cruel) THE. fetkows

 

 

INSTRUMENT AN? as oa BCP RE ME TWAT WE ExyceT to THE SIE 9S Nis FAY.
Wil AT Ayo. DED,

Ne TART
M7 Cos IS ord EXPIRES

 

 

 

 

 

 

2of L

 
